           Case 1:21-cv-10426-LTS Document 61 Filed 08/10/21 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                              )
Francesca Viola,                             )
                                              )
                Plaintiff,                    )
                                              )
 v.                                           )       Civil Action No. 1:21-10426-LTS
                                              )
Joshua Benton, et al.,                       )
                                              )
                Defendants.                   )
                                              )


                         JOINT STATEMENT PURSUANT TO L.R. 16.1(d)

        Now come the Parties, by and through counsel, and hereby submit this Joint Statement
Pursuant to L.R. 16.1(d) in advance of the Initial Scheduling Conference on August 17, 2021.
The Parties understand the Initial Scheduling Conference will be held remotely per order of the
Court. Except where indicated below, the dates and proposals set forth herein are agreed to by
the parties.

                               Timetable for Discovery and Motion
                                             Practice

         Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and Local Rule 16.1(f),
 the parties propose the following:

        1. Initial Disclosures. Initial disclosures required by Fed. R. Civ. P. 26(a)(1) and by
           this Court’s Notice of Scheduling Conference must be completed by September 17,
           2021.

        2. Amendments to Pleadings. Except for good cause shown, no motions seeking
           leave to add new parties or to amend the pleadings to assert new claims or defenses
           may be filed after October 15, 2021.

        3. Fact Discovery – Interim Deadlines.

                a. All requests for production of documents and interrogatories must be served by
                   November 30, 2021.

                b. All requests for admission must be served by March 31, 2022.

                c. All depositions, other than expert depositions, must be completed by
                   February 28, 2022.


                                                  1
  Case 1:21-cv-10426-LTS Document 61 Filed 08/10/21 Page 2 of 6




       d. Final Fact Discovery Deadline. All discovery, other than expert discovery,
          must be completed by April 29, 2022.

4. Phased Discovery

Defendants’ Proposal:

   Defendants propose that discovery be phased to first address the factual issue of
   whether the comment referred to in the complaint as the “Muslim Comment” was
   posted on plaintiff’s “truthseeker” account. This should require limited document
   discovery from the plaintiff and perhaps from Disqus, and plaintiff’s deposition.
   Defendants believe that this limited discovery could result in a motion dispositive of
   all tort claims in the case and all viable claims against Benton. Defendants propose
   that the first phase of discovery be completed within 60 days from the issuance of the
   Initial Scheduling Order and that, thereafter, the Court schedule a status conference to
   determine whether Defendants intend to move for summary judgment and a schedule
   for doing so and, if necessary, any adjustments to the remaining discovery.

Plaintiff’s Proposal:

   Plaintiff is opposed to bifurcating discovery relating to solely the “Muslim Comment”
   as defined by Defendants’ proposal. Discovery regarding the factual issue surrounding
   the “Muslim Comment” is duplicative to the discovery relating to all claims and can be
   done in the normal course and scope of the litigation. Further, through the filing of
   Plaintiff’s Second Amended Complaint, the tort claims are not dispositive of the entire
   case. As such, bifurcating discovery on this issue will only delay this matter further,
   subject both parties to multiple depositions, and cause increased costs and expenses for
   all parties. Plaintiff would propose handling all discovery on the schedule proposed in
   this Order.


4. Status Conference. The parties propose that a status conference be held on May 12,
   2022 and at the Court’s convenience or desire.

5. Expert Discovery.

       a. Trial experts for the party with the burden of proof must be designated, and
          theinformation contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed,
          by May 31, 2022.

       b. Rebuttal trial experts must be designated, and the information
          contemplated byFed. R. Civ. P. 26(a)(2) must be disclosed, by July 15,
          2022.

       c. All trial experts must be deposed by September 15, 2022.

6. Dispositive Motions.

       a. Dispositive motions, such as motions for summary judgment or partial
                                       2
  Case 1:21-cv-10426-LTS Document 61 Filed 08/10/21 Page 3 of 6



           summaryjudgment and motions for judgment on the pleadings, must be filed
           by October 14, 2022 with the opposition due thirty days thereafter. In the case
           of cross-motions the deadlines and page limits for the filings other than the
           Plaintiff’s initial motion are set forth in the Session’s Standing Order on
           Summary Judgment Motions unless specifically modified.

7. Initial Pretrial Conference. An initial pretrial conference will be held at the Court’s
   convenience and desire. The parties shall prepare and submit a pretrial memorandum
   in accordance with Local Rule 16.5(d) five business days prior to the date of the
   conference.

                                    Procedural Provisions

1. Extension of Deadlines. Motions to extend or modify deadlines will be granted only
   for good cause shown. All motions to extend shall contain a brief statement of the
   reasons for the request; a summary of the discovery, if any, that remains to be taken;
   and a specific date when the requesting party expects to complete additional
   discovery, join other parties, amend the pleadings, or file a motion.

2. Motions to Compel or Prevent Discovery. Except for good cause shown, motions
   to compel discovery, motions for protective orders, motions to quash, motions to
   strike discovery responses, and similar motions must be filed no later than seven
   days after the close of fact discovery or the close of expert discovery, whichever
   deadline is relevant. If additional discovery is compelled by the Court after the
   relevant deadline haspassed, the Court may enter such additional orders relating to
   discovery as may be appropriate.

3. Additional Conferences. Upon request of counsel, or at the Court’s own
   initiative,additional case-management or status conferences may be scheduled.

                            [Continued on Next Page]




                                         3
Case 1:21-cv-10426-LTS Document 61 Filed 08/10/21 Page 4 of 6




                       PRESIDENT AND FELLOWS OF HARVARD
                       COLLEGE

                       By their attorneys,


                       /s/Jonathan M. Albano
                       Jonathan M. Albano, BBO #013850
                       jonathan.albano@morganlewis.com
                       MORGAN, LEWIS & BOCKIUS LLP
                       One Federal Street
                       Boston, MA 02110-1726
                       +1.617.341.7700


                       JOSHUA BENTON

                       By his attorneys,

                       /s/Jeremy D. Mishkin
                       Jeremy D. Mishkin (pro hac vice motion to be filed)
                       jmishkin@mmwr.com
                       MONTGOMERY, McCRACKEN, WALKER &
                       RHOADS, LLP
                       1735 Market Street, 21st Floor
                       Philadelphia, PA 19103
                       +1-215-772-1500

                       FRANCESCA VIOLA

                       By her attorneys,


                       /s/ Aaron M. Minc
                       Aaron M. Minc, aminc@minclaw.com, pro hac vice
                       Andrew C. Stebbins, astebbins@minclaw.com, pro hac
                       vice
                       Dorrian H. Horsey, dhorsey@minclaw.com,pro hac vice
                       MINC LLC
                       Orange Village, Ohio 44122
                       +1.216.373.7706




                               4
           Case 1:21-cv-10426-LTS Document 61 Filed 08/10/21 Page 5 of 6



                                              /s/Marc J. Randazza
                                              Marc J. Randazza, BBO #651477
                                              mjr@randazza.com
                                              RANDAZZA LEGAL GROUP, PLLC
                                              30 Western Avenue
                                              Gloucester, MA 01930
                                              +1.978.801.1776



                                   CERTIFICATE OF SERVICE

               I, Jonathan M. Albano, hereby certify that this document filed through the ECF

system will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants on August 10, 2021.


                                                       /s/Jonathan M. Albano
                                                       Jonathan M. Albano




                                                   5
Case 1:21-cv-10426-LTS Document 61 Filed 08/10/21 Page 6 of 6




                             3




                              6
